Citation Nr: 0620988	
Decision Date: 07/18/06    Archive Date: 07/26/06

DOCKET NO.  03-07 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an effective date prior to October 27, 1993, 
for a grant of service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June 2001 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The appellant testified at a Board hearing at the RO 
in July 2003.

The issue on appeal was originally before the Board in 
February 2004 when the appeal was partially granted and the 
remainder of the appeal was remanded to cure a procedural 
defect.  At the time of the Board's February 2004 decision, 
it was noted that the appellant had raised the issue of 
whether clear and unmistakable error was present in a 
November 1980 RO decision.  It is unclear what action has 
been taken by the RO as to this issue, so the matter is again 
hereby referred to the RO for any necessary action.


FINDINGS OF FACT

1.  In June 1981, the RO denied an appeal on the issue of 
service connection for the cause of the veteran's death and 
this decision is final.

2.  The appellant subsequently attempted to reopen her claim 
on several different occasions but was denied each time with 
the last prior final denial occurring in September 1988; the 
appellant was informed of this decision but did not file a 
timely appeal. 

3.  On October 27, 1993, the appellant submitted another 
claim for service connection for the cause of the veteran's 
death.


CONCLUSION OF LAW

An effective date prior to October 27, 1993, for the grant of 
service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 
3.400(r) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After 
reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussions in the April 2004 
VCAA letter has informed the appellant of the information and 
evidence necessary to warrant entitlement to the benefit 
sought.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board also notes that the April 2004 VCAA letter notified 
the appellant of the need to submit any pertinent evidence in 
the appellant's possession.  The Board believes that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

In this case, the RO's decision came before notification of 
the appellant's rights under the VCAA.  It is arguable that 
the VCAA notice was not timely.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  The Board finds, however, that any 
defect with respect to the timing of the VCAA notice in this 
case was harmless error for the reasons specified below.  
Subsequent to the rating decision on appeal, the RO did 
provide notice to the claimant regarding what information and 
evidence was needed to substantiate the claim and the 
appellant has had the chance to submit evidence in response 
to the VCAA letters.  Under these circumstances, the Board 
finds that all notification and development action needed to 
render a fair decision on these claims have been accomplished 
and that adjudication of the claims, without directing or 
accomplishing any additional notification and or development 
action, poses no risk of prejudice to the appellant.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
See Dingess/Hartman, supra.  

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claim as well as notice of the types of 
evidence necessary to establish the effective date, but there 
has been no notice of the types of evidence necessary to 
establish any disability rating.  Despite any inadequate 
notice provided to the appellant with regard to these 
matters, the Board finds no prejudice to the appellant in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  Since 
the Board concludes below that the preponderance of the 
evidence is against the claim of entitlement to an earlier 
effective date, any question as to the appropriate disability 
rating is rendered moot.  The appellant's husband's status as 
a veteran has never been at issue.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error). 

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The record demonstrates that that all VA and 
private treatment records have been obtained.  The 
requirements of 38 C.F.R. § 3.159(c)(4) have been met.  
Significantly, no additional pertinent evidence has been 
identified by the appellant as relevant to the issue on 
appeal.  In April 2006, the appellant indicated that she did 
not have any further evidence to submit in support of the 
claim.  Under the circumstances of this particular case, no 
further action is necessary to assist the appellant. 


Criteria

A claimant has one year from notification of a RO decision to 
initiate an appeal by filing a Notice of Disagreement with 
the decision.  Once a Notice of Disagreement is received, the 
claimant will be furnished with a Statement of the Case.  38 
C.F.R. § 19.28.  A Substantive Appeal must be filed within 60 
days from the date that the agency of original jurisdiction 
mails the Statement of the Case to the appellant, or within 
the remainder of the 1-year period from the date of mailing 
of the notification of the determination being appealed, 
whichever period ends later.  38 C.F.R. § 20.302(b).  The 
decision becomes final if an appeal is not perfected within 
the allowed time period.  38 U.S.C.A. § 7105(b) and (c).  

Generally, a claim that has been previously denied may not 
thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104, 
7105.  The exception to this rule is 38 U.S.C.A. § 5108, 
which provides that if new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.  

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
When a claim has been filed which meets the requirements of 
38 C.F.R. § 3.151 or 38 C.F.R. § 3.152, an informal request 
for increase or reopening will be accepted as a claim.  38 
C.F.R. § 3.155.  

Applicable law and regulations stipulate that, in cases 
involving service-connected death after separation from 
service, the effective date will be the first day of the 
month in which the veteran's death occurred if the claim is 
received within one year after the date of death.  Otherwise, 
the effective date will be the date of receipt of the claim.  
38 U.S.C.A. § 5110(d)(1); 38 C.F.R. § 3.400(c)(2).  

Where new and material evidence has been submitted to reopen 
a claim, after a final allowance, the effective date will be 
the date of receipt of the new claim or date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(q)(1)(ii).  


Analysis

The Board finds that an effective date prior to October 27, 
1993 for the grant of service connection for the cause of the 
veteran's death is not warranted.  The basic fact pattern is 
that the appellant submitted claims of entitlement to service 
connection for the cause of the veteran's death, beginning in 
1980 after the veteran's death, which were subject to prior 
final denials.  Service connection was finally granted.  The 
effective date of October 27, 1993, was the date of receipt 
of the appellant's claim which was the genesis for the grant 
of service connection for the cause of the veteran's death.  

The veteran died in March 1980.  The immediate cause of death 
was reported to be bilateral pneumonia due to a massive 
bilateral cerebral necrosis.  The same month, the appellant 
submitted a claim for dependency and indemnity compensation 
(DIC).  Service connection for the cause of the veteran's 
death was denied by the RO in April 1980.  A notice of 
disagreement was submitted in August 1980, a statement of the 
case was issued in December 1980 and substantive appeal was 
received in December 1980.  In a June 1981 decision, the 
Board determined that service connection was not warranted 
for the cause of the veteran's death.  The claim was again 
denied by the RO in January 1983.  In March 1983, the 
appellant attempted to reopen the claim of entitlement to 
service connection for the cause of the veteran's death.  In 
May 1983, the RO denied service connection for the cause of 
the veteran's death.  The appellant submitted a timely notice 
of disagreement to the May 1983 RO decision the same month.  
A statement of the case was mailed to the appellant in June 
1983 but she failed to perfect her claim with the timely 
submission of a substantive appeal.  No communication of any 
kind was received from the appellant between June 1983 and 
1988.  In August 1988, the appellant indicated that she 
desired to reopen her claim for service-connected death 
benefits.  This claim was denied by the RO in September 1988.  
The Board finds the appellant was properly informed of the 
above referenced decisions and of her procedural and 
appellate rights.  As indicated above, she either did not 
perfect her appeals or they were denied by the Board and 
became final.  38 U.S.C.A. § 7105(c).

In March 1990, the appellant submitted documents informing VA 
of her marital status.  She did not indicate in any way that 
she was claiming entitlement to any type of compensation from 
VA.  These documents cannot be construed as an attempt to 
reopen the claim.  

On October 27, 1993, VA received another claim from the 
appellant based on the cause of the veteran's death which was 
denied.  The appellant perfected an appeal with this denial.  
In June 2001, the RO granted service connection for the cause 
of the veteran's death.  In a February 2004 decision, the 
Board determined that the effective date for the grant of 
service connection for the cause of the veteran's death was 
October 27, 1993.  The Board then remanded the issue back to 
the RO to cure a procedural defect to allow the appellant to 
submit additional evidence in support of a grant of an 
earlier effective date.  

The appellant has not indicated in any way that she had filed 
a claim of entitlement to service connection for the cause of 
the veteran's death subsequent to the time of the last prior 
final denial of the claim which was in September 1988 but 
prior to VA's receipt of her request to reopen on October 27, 
1993.  As noted above, the effective date for a grant of 
service connection for the cause of the veteran's death is 
either the first day of the month in which the veteran's 
death occurred if the claim is received within one year after 
the date of death otherwise, the effective date will be the 
date of receipt of the claim.  38 U.S.C.A. § 5110(d)(1); 38 
C.F.R. § 3.400(c)(2).  With regard to reopened claims, the 
effective date will be the date of receipt of the new claim 
or date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(q)(1)(ii).  When these regulations are applied to the 
current fact pattern, the effective date for the grant of 
service connection for the cause of the veteran's death must 
be the date of receipt of the reopened claim.  As there is no 
other evidence of record of a claim being submitted between 
September 1988 and October 1993, there is no basis for a 
grant of an effective date prior to the date of receipt of 
the reopened claim.  

The Board notes in closing that review of the June 2001 
rating decision which granted service connection for the 
cause of the veteran's death shows that the grant was based 
on a finding that the veteran's death was due to a disability 
which was manifested during service.  It was not based on any 
presumptive provision which might have been the subject of 
liberalizing legislation.  Therefore, the effective date 
provisions of 38 C.F.R. § 3.114 are not applicable. 


ORDER

Entitlement to an effective date prior to October 27, 1993, 
for the grant of service connection for the cause of the 
veteran's death is not warranted.  The appeal is denied.  



____________________________________________
ALAN S. PEEVY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


